NO. 07-09-0131-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                  JULY 10, 2009
                         ______________________________

                        DEBBIE BARTHOLOMEW, APPELLANT

                                            V.

                            ANNE COSPER, APPELLEE
                       _________________________________

            FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2008-543,498; HONORABLE RUBEN REYES, JUDGE
                       _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               ON MOTION TO DISMISS


       Appellant, Debbie Bartholomew, has filed a motion to dismiss this appeal because

she no longer wishes to pursue it. No decision of this Court having been delivered to date,

we grant the motion. Accordingly, the appeal is dismissed. TEX . R. APP. P. 42.1(a)(1). All

costs related to this appeal are assessed against appellant. If dismissal will prevent

appellee from seeking relief to which she would otherwise be entitled, the Court directs

appellee to file a timely motion for rehearing. No motion for rehearing from appellant will

be entertained.


                                                 Mackey K. Hancock
                                                      Justice